DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18:
	Claim 18 is a method claim which depends on apparatus claim 1.
As per MPEP 2173.05(p)(II), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”
	Accordingly, claim 18 is indefinite because it is mixing two statutory categories of invention.  
The Examiner suggests to Applicant to rewrite claim 18 as its own independent claim to overcome this rejection.
Regarding claim 19:
	Claim 19 depends on claim 18 and inherit at least the same deficiency as discussed above.

Regarding claim 20:
	Claim 20 is a method claim which depends on apparatus claim 16.
As per MPEP 2173.05(p)(II), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”
	Accordingly, claim 20 is indefinite because it is mixing two statutory categories of invention.  
The Examiner suggests to Applicant to rewrite claim 20 as its own independent claim to overcome this rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Lee; Seok Woo et al., US 20070035506 A1].

Regarding claim 1:	Lee discloses:
1. A display panel [Lee: ¶ 0026: “In another aspect, a method of driving a data driving apparatus for driving a plurality of data lines arranged at a liquid crystal display panel”; Fig.6: liquid crystal display panel 62], comprising a signal processing circuit [Lee: Figs.3 and 5: DAC IC 30] and a plurality of data lines [Lee: Fig.3:  data lines DL11 to DL1n and DL21 to DL2n], 
	wherein the signal processing circuit [Lee: Figs.3: DAC IC 30] comprises a shunting circuit [Lee: Fig.3: demultiplexor 48] and N buffer circuits [Lee: Fig.3: output buffer ICs 50 and/or output buffer part 52];
	 the shunting circuit [Lee: Fig.3: demultiplexor 48] comprises N output nodes [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50”: “outputs n pixel signal”; Examiner: As shown in Fig.3, the DEMUX shows two output nodes connected, the first one is connected to the 1st output buffer part 52 and the second one is connected to the 2nd output buffer part 52.];
	 the N buffer circuits [Lee: Fig.3: output buffer ICs 50 and/or output buffer part 52] are respectively connected with the N output nodes [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50”: “outputs n pixel signal”; Examiner: As shown in Fig.3, the DEMUX shows two output nodes connected, the first one is connected to the 1st output buffer part 52 and the second one is connected to the 2nd output buffer part 52.];
	 the shunting circuit [Lee: Fig.3: demultiplexor 48] is configured to output input signals to the N output nodes respectively [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50”: “outputs n pixel signal”] at N different time points in response to control signals [Lee: Fig.3: selection control signal SEL; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50 in response to a selection control signal SEL inputted from the signal controller 32 as shown in FIG. 4C. The selection control signal SEL has an inverted logical value every period of the source output enable signal SOE applied to the latch part 38, thereby allowing each of the n pixel signals to sequentially be output to the first output buffer IC 50 and the second output buffer IC 50”: “thereby allowing each of the n pixel signals to sequentially be output to the first output buffer IC 50 and the second output buffer IC 50”];
	 each of the N buffer circuits [Lee: Fig.3: output buffer ICs 50 and/or output buffer part 52] is configured to buffer an input signal received by an output node corresponding to the each of the N buffer circuits [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50 in response to a selection control signal SEL inputted from the signal controller 32 as shown in FIG. 4C” ¶ 0049: “Each of the first and second output buffer ICs 50 includes an output buffer part 52 for buffering pixel signals from the DAC IC 30 to output them to the n data lines DL11 to DL1n or DL21 to DL2n”];
	 and N data lines [Lee: Fig.3:  data lines DL11 to DL1n and DL21 to DL2n] of the plurality of data lines [Lee: Fig.3:  data lines DL11 to DL1n and DL21 to DL2n] are respectively connected with the N buffer circuits [Lee: Fig.3: output buffer ICs 50 and/or output buffer part 52] of the signal processing circuit [Lee: Figs.3: DAC IC 30; ¶ 0049: “Each of the first and second output buffer ICs 50 includes an output buffer part 52 for buffering pixel signals from the DAC IC 30 to output them to the n data lines DL11 to DL1n or DL21 to DL2n”], and the input signals are display data signals [Lee: Fig.3; ¶ 0049: “Each of the first and second output buffer ICs 50 includes an output buffer part 52 for buffering pixel signals from the DAC IC 30 to output them to the n data lines DL11 to DL1n or DL21 to DL2n”: “pixel signals”]. 

Regarding claim 16:	Lee discloses:
16. (currently amended) A signal processing circuit [Lee: Figs.3 and 5: DAC IC 30], comprising: 
a shunting circuit [Lee: Fig.3: demultiplexor 48] which comprises N output nodes [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50”: “outputs n pixel signal”; Examiner: As shown in Fig.3, the DEMUX shows two output nodes connected, the first one is connected to the 1st output buffer part 52 and the second one is connected to the 2nd output buffer part 52.];
	 N buffer circuits [Lee: Fig.3: output buffer ICs 50 and/or output buffer part 52] which are respectively connected with the N output nodes [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50”: “outputs n pixel signal”; Examiner: As shown in Fig.3, the DEMUX shows two output nodes connected, the first one is connected to the 1st output buffer part 52 and the second one is connected to the 2nd output buffer part 52.], 
	wherein the shunting circuit [Lee: Fig.3: demultiplexor 48] is configured to output input signals to the N output nodes respectively [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50”: “outputs n pixel signal”] at N different time points in response to control signals [Lee: Fig.3: selection control signal SEL; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50 in response to a selection control signal SEL inputted from the signal controller 32 as shown in FIG. 4C. The selection control signal SEL has an inverted logical value every period of the source output enable signal SOE applied to the latch part 38, thereby allowing each of the n pixel signals to sequentially be output to the first output buffer IC 50 and the second output buffer IC 50”: “thereby allowing each of the n pixel signals to sequentially be output to the first output buffer IC 50 and the second output buffer IC 50”];
	 each of the N buffer circuits [Lee: Fig.3: output buffer ICs 50 and/or output buffer part 52] is configured to buffer an input signal received by an output node corresponding to the each of the N buffer circuits [Lee: Fig.3; ¶ 0048: “The demultiplexor 48 outputs n pixel signals from the multiplexor 46 to the first output buffer IC 50 or the second output buffer IC 50 in response to a selection control signal SEL inputted from the signal controller 32 as shown in FIG. 4C” ¶ 0049: “Each of the first and second output buffer ICs 50 includes an output buffer part 52 for buffering pixel signals from the DAC IC 30 to output them to the n data lines DL11 to DL1n or DL21 to DL2n”], and N is an integer that is greater than or equal to 2 [Lee: Fig.3; Examiner: Fig.3 shows N as two since the first output buffer IC 50 and the second output buffer IC 50 are two output buffers]. 

Regarding claim 17:	Lee discloses:
17. (currently amended) A display device, comprising the display panel according to claim 1 [Lee: ¶ 0036: “FIG. 3 is a block diagram showing a configuration of a data driving apparatus for a liquid crystal display according to an embodiment of the present invention”: “liquid crystal display”].  

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein a first terminal of the each of the N buffer circuits is configured to be connected with the output node corresponding to the each of the N buffer circuits;	 and a second terminal of the each of the N buffer circuits is configured to be connected with a first voltage terminal, so as to receive a first voltage", in combination with the other recited claim features.

Regarding claim 3:	Claim 3 depends on claim 2 and is found allowable for at least the same reason as discussed above.

Regarding claim 4:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the signal processing circuit further comprises N reset circuits, and the N reset circuits are respectively connected with the N output nodes and are configured to reset the N output nodes in response to a reset signal", in combination with the other recited claim features.

Regarding claim 5-6:	Claims 5-6 depend on claim 4 and are found allowable for at least the same reason as discussed above.

Regarding claim 7:
	The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the shunting circuit further comprises an input terminal, N input control terminals and N switching circuits;
	 the N switching circuits are connected with the input terminal, respectively connected with the N output nodes in one-to-one correspondence, and respectively connected with the N input control terminals in one-to-one correspondence;
	 each of the N switching circuits is configured to output an input signal received from the input terminal to an output node corresponding to the each of the N switching circuits in response to one of the control signals received from an input control terminal corresponding to the each of the N switching circuits", in combination with the other recited claim features.

Regarding claim 8-10:	Claims 8-10 depend on claim 7 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art does not teach or suggest either singularly or in combination the claimed, "comprising a plurality of pixel units which are arranged in an array, 
	wherein the N data lines which are connected to the signal processing circuit are connected with same one column of pixel units;
	 the same one column of pixel units comprises N pixel unit groups;
	 and each of the N pixel unit groups is connected with same one data line of the N data lines", in combination with the other recited claim features.

Regarding claim 12-15:	Claims 12-15 depend on claim 11 and are found allowable for at least the same reason as discussed above.

Regarding claim 18:
	The prior art does not teach or suggest either singularly or in combination the claimed, "providing the control signals and the display data signals; allowing the shunting circuit to sequentially output the display data signals to the N output nodes respectively at the N different time points in response to the control signals; and buffering and outputting the display data signals to N corresponding data lines through the N buffer circuits", in combination with the other recited claim features.

Regarding claim 19:	Claims 19 depends on claim 18 and are found allowable for at least the same reason as discussed above.

Regarding claim 20:
	The prior art does not teach or suggest either singularly or in combination the claimed, "providing the control signals and the input signals;
	 allowing the shunting circuit to sequentially output the input signals to the N output nodes respectively at N different time points in response to the control signals;
	 and buffering and outputting one of the input signals through the each of the N buffer circuits", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[Chung; Kyo-Young, US 20060055656 A1] discloses:
	“A source driver and method of driving a flat panel display is provided. As a circuit unit including a multiplexer and a channel selection unit, a source driver performs a single operation to drive one source line in a segment of a horizontal scan period and repeats the single operation multiple times to drive a plurality of source lines in the horizontal scan”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623